

Exhibit 10.13
 
NON-INCENTIVE STOCK OPTION AGREEMENT
 




GUARANTY FEDERAL BANCSHARES, INC.
2004 STOCK OPTION PLAN
 
A STOCK OPTION (the "Option") for a total of _____________ shares of common
stock $______ par value ("Common Stock") of Guaranty Federal Bancshares, Inc.
(the "Corporation"), is hereby granted to ___________________________ (the
"Optionee"). The Option in all respects is subject to the terms and conditions
of the Guaranty Federal Bancshares, Inc. 2004 Stock Option Plan (the "Plan"),
which is incorporated by reference herein, receipt of which is hereby
acknowledged by Optionee. The Option is not intended to qualify as an Incentive
Stock Option. Any capitalized terms that are not defined in this Agreement shall
have the same meaning as in the Plan.
 
Option Price. The Option price is $______________ for each Share, being 100% of
the fair market value, as determined by the Committee, of the Common Stock on
the date of grant specified below.
Expiration Date. The expiration date for the Option is _______________________,
20___.
Vesting. This Option shall be exercisable in accordance with the provisions of
the Plan, provided the holder of the Option is an Employee, Director or Director
Emeritus of the Corporation as of the date of exercise, as follows:
Date




Shares
Percentage of
Total Shares
Awarded Which
Are Exercisable/
Non-forfeitable
     
As of   
 
20%
As of   
 
40%
As of   
 
60%
As of   
 
80%
As of   
 
100%



This Option shall vest to the extent and as of the dates specified above if
Optionee serves continuously from the date of grant as an Employee, Director or
Director Emeritus. Upon termination of Optionee’s service as an Employee,
Director or Director Emeritus, Optionee will accrue no more vesting service. The
Option shall be 100% vested and exercisable upon Optionee’s death or upon a
Change in Control.
 
Exercise.
Method of Exercise. This Option shall be exercisable by a written notice which
shall:
State the election to exercise the Option, the number of Shares with respect to
which it is being exercised, the person in whose name the stock certificate or
certificates for such Shares is to be registered, and his address and Social
Security Number (or if more than one, the names, addresses and Social Security
Numbers of such persons);
Contain such representations and agreements as to the holder’s investment intent
with respect to the Shares to be acquired as required by the Committee;
Be signed by the person or persons entitled to exercise the Option and, if the
Option is being exercised by any person or persons other than the Optionee, be
accompanied by proof, satisfactory to counsel for the Corporation, of the right
of such person or persons to exercise the Option; and
Be delivered in person or by certified mail to the Treasurer of the Corporation.
Payment of Exercise Price. Payment of the exercise price for the Shares with
respect to which the Option is exercised shall be made in full in one of the
following forms:
Certified or bank cashier’s or teller’s check; or
Delivery to the Committee of Shares that are free and clear of any liens,
encumbrances, claims or security interests, having an aggregate Fair Market
Value, as of the date of exercise, equal to the purchase price for the Shares
being acquired upon exercise of the Option, provided that at the time of
exercise the Common Stock is publicly traded and either the Optionee has held
the Shares for the period required to avoid a change to the Corporation’s
reported earnings (generally six months) or the Optionee did not acquire the
Shares directly or indirectly from the Corporation; or
In the Committee’s sole discretion, by the Optionee authorizing a third party to
sell Shares acquired upon exercise of the Option, and to remit to the Company
the amount equal to the purchase price.
Restrictions on Exercise. This Option may not be exercised if the issuance of
Common Stock upon such exercise would constitute a violation of any applicable
federal or state securities or other law or valid regulation. As a condition to
the exercise of this Option, the Corporation may require the person exercising
this Option to make any representation and warranty to the Corporation as the
Corporation determines may be required by any applicable law or regulation.
(a)  Exercise Term. This Option may not be exercised before the date of grant
(six (6) months after the date of grant if Optionee is an Insider), and will
expire and may not be exercised after the earliest of the following:
The expiration date set out in Section 2 above;
Three (3) months after the date Optionee ceased to be an Employee, Director or
Director Emeritus, unless Optionee’s status ended due to
Disability, in which case this Option will expire and may not be exercised more
than one (1) year following the date Optionee ceased to be an Employee, Director
or Director Emeritus; or
death, in which case this Option will expire and may not be exercised more than
two (2) years following the date of death; or
the tenth (10th) anniversary of the date of grant.
Binding. The terms of this Option shall be binding upon the executors,
administrators,heirs, successors and assigns of the Optionee.
Securities Law Compliance. Notwithstanding anything herein to the contrary, the
Option may not be exercised unless the Shares issuable upon such exercise are
then registered under the Securities Act of 1933, as amended, or, if such Shares
are not so registered, the Committee has determined that such exercise and
issuance would be exempt from the registration requirements of such Act. The
exercise of the Option also must comply with other applicable laws and
regulations governing the Option, and the Option may not be exercised if the
Corporation determines that such exercise would not be in material compliance
with such laws and regulations.
Withholding. The exercise of the Option in whole or in part constitutes
authorization for the Corporation to withhold from payroll and other amounts due
the Optionee, including from Shares otherwise issuable upon exercise of the
Option, any amounts required to satisfy any federal, state or local tax
withholding obligations that may arise in connection with the Option. The Option
may not be exercised unless all such tax withholding obligations are satisfied.
Related Matters. Notwithstanding anything herein to the contrary, additional
conditions or restrictions related to the Option may be contained in the Plan.
GUARANTY FEDERAL BANCSHARES, INC.






Date of Grant:                    By:                            









, Optionee




NON-INCENTIVE STOCK OPTION EXERCISE FORM
 
GUARANTY FEDERAL BANCSHARES, INC.
2004 STOCK OPTION PLAN
 



(Date)




Guaranty Federal Bancshares, Inc.
1341 W. Battlefield
Springfield, Missouri 65807
 
Dear Sir:
 
The undersigned elects to exercise the Non-Incentive Stock Option to purchase
__________ shares of Common Stock of Guaranty Federal Bancshares, Inc. under and
pursuant to the Incentive Stock Option Agreement dated                     .
 
Delivered herewith is a certified or bank cashier’s or teller’s check and/or
shares of Common Stock, valued at the fair market value of the stock on the date
of exercise, as set forth below.
 
$    of cash or check
    shares of Common Stock
$    Total




The name or names to be on the stock certificate or certificates and the address
and Social Security Number of such person(s) is as follows:
 
Name:
 
Address:
 
Social Security Number:
 
I agree to notify you in writing within fifteen (15) days after the date of any
disposition of any of the shares of Common Stock issued upon exercise of this
Option that occurs within two (2) years after the date of grant of this Option
or within one (1) year after such shares of Common Stock are issue upon exercise
of this Option.
 
Very truly yours,












--------------------------------------------------------------------------------